DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 04/21/2020 were reviewed and are acceptable.
Specification
The specification filed on 04/21/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a composite metal oxide represented by Li-M-O (where M is at least one metal element selected from the group consisting of Mg, Au, Al, and Sn)” in lines 10-11.  It is unclear whether the selection of M from Mg, Au, Al, and Sn is required, due to the inclusion of parentheses.  For purposes of this Office Action, it will be assumed that M is required to be selected from the recited elements, i.e. the use of parentheses was a simple typographical error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laramie et al. (US 2015/0010804 A1).
Regarding claim 1, Laramie et al. discloses an all-solid-state battery (rechargeable lithium batteries, Title; it is noted that a lithium battery with a solid electrolyte (as noted below) reasonably reads on an “all-solid-state battery),

wherein the anode layer contains at least one selected from the group consisting of a lithium metal and a lithium alloy (lithium metal, [0135]); and
wherein a protective layer (protective structure, [0067]; see also [0070] which refers to the protective structure as a composite layer) comprising a composite metal oxide represented by Li-M-O[,] where M is at least one metal element selected from the group consisting of Mg, Au, Al, and Sn (lithium aluminate, [0113]) is disposed between the anode layer and the solid electrolyte layer ([0135]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laramie et al. (US 2015/0010804 A1), as applied to claim 1 above.
Regarding claim 2, Laramie et al. discloses all of the claim limitations as set forth above.
Laramie et al. further discloses that the protective structure/composite layer should have a thickness between about 1 nm to about 10 microns ([0080]), but does not explicitly disclose a thickness between 30 nm to 300 nm.
Laramie et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely lithium batteries.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to select the overlapping portions of the disclosed ranges (1 nm to 30 m significantly overlaps with 30 nm to 300 nm) because selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (see MPEP 2144.05 (I)).
	
	

	
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, an all-solid-state battery wherein the composite metal oxide is Li-Mg-O.
Laramie et al. (US 2015/0010804 A1) is considered to be the closest relevant prior art to dependent claim 3.  Laramie et al. discloses most of the claim limitations as set forth above.  
However, Laramie et al. does not disclose, teach, fairly suggest, nor render obvious the recited metal oxide being Li-Mg-O.  While Laramie et al. does disclose numerous alternative ceramics (see e.g. [0113]), there does not appear to be any reasonable basis for the skilled artisan to be directed towards specifically Li-Mg-O as recited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon et al. (US 9,391,329 B2) discloses a negative electrode for lithium battery;
Goodenough et al. (US 2019/0115162 A1) discloses heat energy powered electrochemical cells;
Hegde et al. (US 2019/0088991 A1) discloses protective anode coatings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/08/2022